EXHIBIT 10.7

AMENDMENT TO MGM MIRAGE STOCK APPRECIATION RIGHT

AGREEMENT

This Amendment (this “Amendment”) is made and entered into as of June 30, 2011,
between James J. Murren (the “Employee”) and MGM Resorts International (formerly
MGM MIRAGE), a Delaware corporation (the “Company”).

WHEREAS, on April 6, 2009 the Company granted a SAR (as defined in the April 6,
2009 Time SAR Agreement, the April 6, 2009 Time and Price ($8) SAR Agreement or
the April 6, 2009 Time and Price ($17) SAR Agreement (each, as defined below),
as applicable) to the Employee under the Company’s Amended and Restated 2005
Omnibus Incentive Plan (the “Incentive Plan”) and a Stock Appreciation Right
Agreement (the “April 6, 2009 Time SAR Agreement,” the “April 6, 2009 Time and
Price ($8) SAR Agreement” or the “April 6, 2009 Time and Price ($17) SAR
Agreement,” as applicable, and collectively, the “SAR Agreements”);

WHEREAS, on the date of grant of the SARs, the Employee entered into that
certain Employment Agreement by and between MGM Mirage and the Employee (the
“Employment Agreement”) which references the SARs;

WHEREAS, the Company has determined to clarify the meaning of certain
capitalized terms which are used but not expressly defined in the SAR
Agreements; and

WHEREAS, the Company and the Employee desire to include definitions by reference
to the Employment Agreement;

NOW THEREFORE, the Company hereby amends the SAR Agreements as follows:

1. Appendix A of the SAR Agreements is hereby amended by adding the following
definitions:

‘“Disability” has the meaning ascribed to such term in the Employment Agreement.

“Employee’s Good Cause” has the meaning ascribed to such term in the Employment
Agreement.

“Employer’s Good Cause” has the meaning ascribed to such term in the Employment
Agreement.’

2. Except as specifically amended hereby, the SAR Agreements shall remain in
full force and effect as originally executed.

3. This Amendment may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment to MGM Mirage Stock Appreciation Right
Agreements is hereby executed in Las Vegas, Nevada to be effective as of the
date set forth above.

 

MGM RESORTS INTERNATIONAL By:   /s/ John M. McManus   Name:   John M. McManus  
Title:  

Executive Vice President,

General Counsel & Secretary

AMENDMENT TO JAMES J. MURREN SAR AGREEMENTS COVERING APRIL 6, 2009 SAR GRANTS

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment to MGM Mirage Stock Appreciation Right
Agreements is hereby executed in Las Vegas, Nevada to be effective as of the
date set forth above.

 

/s/ James J. Murren James J. Murren

AMENDMENT TO JAMES J. MURREN SAR AGREEMENTS COVERING APRIL 6, 2009 SAR GRANTS

 